Citation Nr: 1516405	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether reduction of the disability rating for service-connected asthma from 60 percent to 30 percent, effective June 1, 2010, was proper.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.   

This case initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The March 2010 rating decision that effected the rating reduction from 60 percent to 30 percent for asthma does not reflect specific consideration of the provisions of 38 C.F.R. § 3.344.  


CONCLUSION OF LAW

The reduction of the 60 percent rating assigned for the service-connected asthma was not proper and is void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.97, Diagnostic Code 6602 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties is not required.  

2.  Legal Criteria: Rating Reductions

VA regulations provide that, where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e). 

In addition, the RO must notify the veteran that he or she has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e). 

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See Faust v. West, 13 Vet. App. 342,349 (2000) (citing to 38 C.F.R. §§ 4.1 , 4.2, 4.10; Brown v. Brown, 5 Vet. App. at 420).  

The provisions of 38 C.F.R. § 3.344(a) have been interpreted as imposing four specific requirements on VA prior to a rating reduction: (1) VA must review "the entire record of examinations and the medical-industrial history...to ascertain whether the recent examination is full and complete;" (2) "[e]xaminations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction;" (3) "[r]atings on account of diseases subject to temporary and episodic improvement, e.g.,...asthma..., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated;" and (4) "[al]though material improvement in the physical or mental condition is clearly reflected, the rating agency will [consider] whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 38 C.F.R. § 3.344(a)).  

For ratings in effect less than five years, a reduction is warranted substantively when there is improvement.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(c); Greyzck v. West, 12 Vet. App. 288 (1999).  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993).  

VA's failure to observe applicable law and consider all relevant evidence renders reduction decision void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Brown, 5 Vet. App. at 422.  The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that the reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  

Bronchial asthma is evaluated under Diagnostic Code 6602.  38 C.F.R. § 4.97.  A 10 percent rating is warranted for Force Expiratory Volume at one second (FEV-1) of 71- to 80-percent predicted; or, FEV-1/Forced Vital Capacity (FVC) of 71 to 80 percent; or, intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70-percent predicted; or, FEV-1/FVC of 56 to 70 percent; or, daily inhalational or oral bronchodilator therapy; or, inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned when FEV-1 is 40 to 55 percent the predicted value, or FEV-1/FVC of 40 to 55 percent; or if the asthma requires at least monthly visits to a physician for care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  A 100 percent evaluation is assigned when FEV-1 is less than 40 percent predicted, FEV-1/FVC is less than 40 percent, the Veteran experiences more than one attack per week with episodes of respiratory failure, or the Veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immune-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2104).

3.  Analysis

The Board finds that the reduction of the disability rating for the service-connected asthma from 60 percent to 30 percent effective June 1, 2010 is void ab initio because the reduction was improper and restoration of the 60 percent rating for service-connected asthma is warranted from June 1, 2010.  

In November 2009, the RO proposed to reduce the rating assigned to the service-connected asthma from 60 percent to 30 percent under Diagnostic Code 6602.  A March 2010 rating decision effectuated the reduction, effective on June 1, 2010.     

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  Id. 

In the present case, the requirements set forth in 38 C.F.R. § 3.105(e) (notice of the contemplated action and a 60 day period to present additional evidence) have been met.  See the December 16, 2009 RO letter. 

However, the Board finds that the reduction of the disability rating for asthma from 60 percent to 30 percent is void because the provisions of 38 C.F.R. § 3.344 were not considered and the March 2010 decision to reduce the rating was not in accordance with law.  The RO did not make a determination as to whether the 60 percent rating for the asthma was in effect for 5 or more years, and did not make a determination whether 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) were applicable.  

The RO also did not make a finding as to whether the VA examination used as a basis for the reduction was adequate as set forth by 38 C.F.R. § 3.344; nor were there findings that it was reasonably certain that any improvement found would be maintained under the ordinary conditions of life.  Improvement means an actual change in the disability and in the ability to function under the ordinary conditions of life and work.  Brown v. Brown , 5 Vet. App. 413 (1993).  Improvement specifically was not discussed in the March 2010 rating decision.  The word improvement indeed was not used.  In the December 16, 2009 notice letter indicates that the RO had reviewed the medical evidence concerning the Veteran's service-connected conditions and noted "some improvement" in the asthma.  The RO did not discuss whether there was an actual change and that the improvement would be maintained under the ordinary conditions of life.  See 38 C.F.R. § 3.344. 

The March 2010 rating decision did not set forth a comparison of the Veteran's disability at the time of the reduction and when the disability rating was first assigned.  For example, only the November 2009 pulmonary function tests were discussed.  There was no discussion of the medical evidence which was the basis of the initial 60 percent rating assigned in the September 2007 rating decision.  The September 2007 rating decision indicates that the 60 percent rating was assigned to the asthma based upon evidence showing intermittent courses of systemic corticosteroids.  The September 2007 rating decision indicates that the pulmonary function test (PFT) results from the August 2007 VA examination were not of record and therefore it follows that PFT results were not used as a basis of the 60 percent rating assigned under Diagnostic Code 6602.  The March 2010 rating decision based the reduction upon the November 2009 PFT and did not address whether intermittent courses of systemic corticosteroids were still required to treat the service-connected asthma.  In the March 2010 decision, the RO considered what the proper rating was as if a higher rating was the sole determination to be made.  The same essentially is true of the March 2013 statement of the case.  

In any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420.   

The Board notes that here, the rating decision effectuating the reduction in March 2010 and the March 2013 statement of the case all failed to demonstrate findings consistent with the types of findings required for cases in which 38 C.F.R. § 3.344 (a) and (b) or 38 C.F.R. § 3.344 (c) are applicable.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the March 2010 rating decision.  The provisions of 38 C.F.R. § 3.344 were set forth in the March 2013 statement of the case but the RO did not discuss 38 C.F.R. § 3.344 in its reasons and bases.  

It appears that an attempt was made to follow all pertinent statutes and regulations, but it fell short.  Proper procedure, which was necessary, was not followed with respect to the reduction and the applicable regulation, 38 C.F.R. § 3.344, was not properly applied.  Accordingly, the action to reduce the rating is void, and the 60 percent evaluation for asthma is restored as though the reduction had not occurred.  See 38 C.F.R. § 3.344; see also Greyzck v. West, 12 Vet. App. 288, 292 (1999) (when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio); Brown v. Brown, 5 Vet. App. 413, 420 (1993). 


ORDER

The reduction to 30 percent being void, restoration of a 60 percent rating for service-connected asthma effective June 1, 2010 is granted, subject to the statutes and regulations governing the payment of monetary benefits.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


